DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-11 in the reply filed on 5/18/2022 is acknowledged. The traversal is on grounds that it would not be a serious burden on the Examiner if restriction were not required because of modern search techniques. Examiner has carefully considered Applicants’ arguments but not deemed them persuasive, as the method comprises other limitations beyond the peptide and it is indeed a serious burden on the Examiner to examine all the claims which include many peptides and multiple methods thereof. Examiner will consider rejoinder of the methods after a product is identified as allowable (MPEP 821.04). The requirement is still deemed proper and therefore made FINAL.
Applicant’s election of the species SEQ ID NO: 31 in the reply filed on 5/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the claims
Claims 1-20 are pending. Claims 12-20 are withdrawn. Claims 1-11 are presented for examination on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a peptide comprising a core sequence that differs from SEQ ID NO: 10 by a single amino acid substitution. This judicial exception is not integrated into a practical application because claim 1 is directed to a product of nature (i.e, a naturally occurring canine peptide) as explained in the 102 rejection over Lingaas below, see Figure 2C of Lingaas, which corresponds to canine folliculin amino acid sequence for Dog and RCND dog. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 does not require any extra features beyond the naturally occurring peptides as disclosed. Further, claim 11, requiring mixing with pharmaceutically acceptable carrier is well known in the art and does not integrate the product of nature into a practical application beyond what is routine and conventional in the art (see 103 rejection over Lingaas below). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lingaas et al. (“Lingaas”, Human Molecular Genetics, 2003).
Lingaas teaches hereditary multifocal renal cystadenocarcinoma and nodular dermatofibrosis (RCND) is a naturally occurring canine kidney cancer syndrome that was originally described in German Shepherd dogs. The disease is characterized by bilateral, multifocal tumors in the kidneys, uterine leiomyomas and nodules in the skin consisting of dense collagen fibers. Lingaas previously mapped RCND to canine chromosome 5 (CFA5) with a highly significant LOD score of 16.7 (θ=0.016). Lingaas has since narrowed the RCND interval following selection and RH mapping of canine genes from the 1.3 x canine genome sequence. These sequences also allowed for the isolation of gene-associated BACs and the characterization of new microsatellite markers. Ordering of newly defined markers and genes with regards to recombinants localizes RCND to a small chromosomal region that overlaps the human Birt–Hogg–Dube´ locus, suggesting the same gene may be responsible for both the dog and the phenotypically similar human disease. Lingaas describes a disease associated mutation in exon 7 of canine BHD that leads to the mutation of a highly conserved amino acid of the encoded protein. The absence of recombinants between the disease locus and the mutation in US and Norwegian dogs separated by several generations is consistent with this mutation being the disease-causing mutation. Strong evidence is provided that the RCND mutation may have a homozygous lethal effect (P<0.01).
Figure 2C discloses the canine folliculin amino acid sequence for Dog and RCND dog showing the H255 R mutation:

    PNG
    media_image1.png
    115
    931
    media_image1.png
    Greyscale

Both peptides (Dog and RCND dog) comprise a core sequence that differs from AQRMNTAFTP (SEQ ID NO: 10) by a single amino acid substitution AQRMNTGFTP and reads on claim 1. 
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingaas et al. (“Lingaas”, Human Molecular Genetics, 2003).
Lingaas is relied upon as above.
Lingaas does not expressly teach a composition comprising the peptide of claim 1 and a pharmaceutically acceptable carrier.
In Materials and Methods, Lingaas teaches the human genome sequence assembly was scanned to identify genes located on HSA1p and 17 p using the University of California Santa Cruz Human Genome Project Working Draft (http://genome.ucsc.edu/ ). To obtain the corresponding partial canine sequence, the associated human peptide sequence was searched against the complete collection of dog reads using tblastn (W=12). Rarely (∼3% of searches) putative dog orthologs were detected using less stringent parameters. For each peptide, all homologous dog reads that were identified by the blast searches were assembled at high stringency (99% nucleotide identity) using TIGR Assembler (www.tigr.org/softlab/assembler/ ). Each assembly, or unassembled read, was then searched back against the Ensembl (release 1.1) collection of confirmed cDNAs and peptides (using blastn and blastx, respectively). If the assembly was most similar (at both the DNA and protein levels) to the gene that was used originally for searching, the assembly was considered a fragment of a putative ortholog.
It would have been obvious to use a pharmaceutically acceptable carrier with the peptides deduced by Lingaas. One of ordinary skill in the art, before the effective filing date of the invention, would have been motivated to do so for in vivo or in vitro studies of the folliculin peptides. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the peptide comprises hydrophylic and hydrophobic residues and is relatively small (50 amino acids in length) and thus well suited for a variety of pharmaceutically acceptable carriers.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingaas et al. (“Lingaas”, Human Molecular Genetics, 2003) in view of Roberts et al. (“Roberts”, Advanced Drug Delivery Reviews, 2002).
Lingaas is relied upon as above. 
Lingaas does not expressly teach pegylation, cyclization or retro-inversion of the peptides. 
Roberts teaches poly(ethylene glycol) (PEG) is a highly investigated polymer for the covalent modification of biological macromolecules and surfaces for many pharmaceutical and biotechnical applications. In the modification of biological macromolecules, peptides and proteins are of extreme importance. Reasons for PEGylation (i.e. the covalent attachment of PEG) of peptides and proteins are numerous and include shielding of antigenic and immunogenic epitopes, shielding receptor-mediated uptake by the reticuloendothelial system (RES), and preventing recognition and degradation by proteolytic enzymes (reading upon increasing stability, claim 8). PEG conjugation also increases the apparent size of the polypeptide, thus reducing the renal filtration and altering biodistribution. An important aspect of PEGylation is the incorporation of various PEG functional groups that are used to attach the PEG to the peptide or protein (e.g., abstract). See sections 2, 3-3.3 and 4. 
It would have been obvious to covalently pegylate (claim 9) the peptides of Lingaas. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to shield the peptides of antigenic and immunogenic epitopes, receptor-mediated uptake by the reticuloendothelial system (RES), and prevent recognition and degradation by proteolytic enzymes (reading also upon increasing stability, claim 8). One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the peptides have many chemical moieties available for reactions of pegylation, e.g., carboxy, amino,  etc., as taught in sections 3-3.3 of Roberts.
 Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim objections
Claims 2-7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claim is allowed. Claims 1, 8, 9, 11 are rejected. Claims 2-7, 10 are objected to.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 11/2022